Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), made as of September 11, 2013, is
entered into by Oclaro, Inc., a Delaware corporation with its principal place of
business at 2560 Junction Avenue, San Jose, California 95134 (the “Company”),
and Greg Dougherty (the “Employee”). In consideration of the mutual covenants
and promises contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties to this Agreement, the parties agree as follows:

1. Position. The Employee shall serve as Chief Executive Officer of the Company
with the duties and responsibilities customarily assigned to such position and
such other duties and responsibilities as the Board shall from time to time
reasonably assign to the Employee. The Employee shall be based at the Company’s
headquarters in San Jose, California. The Employee shall be subject to the
supervision of, and shall have such authority as is delegated to the Employee
by, the Board. While he is employed as Chief Executive Officer, the Employee
agrees to devote his entire business time, attention and energies to the
business and interests of the Company, except for (i) non-executive positions
held as of June 7, 2013 (the “Commencement Date”), and membership on the board
of directors of one other company which is not a competitor, supplier or
customer of the Company, and (ii) such other roles only with the prior consent
of the Board, which consent shall not be unreasonably withheld. The Employee
agrees to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company.

2. Compensation and Benefits.

2.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, a base salary at the
annualized rate of $600,000 (the “Base Salary”).

2.2 Signing Bonus. As an inducement to commencing employment on the Commencement
Date, the Company has paid the Employee a signing bonus of $300,000.

2.3 Incentive Bonus. While he serves as Chief Executive Officer, the Employee
shall be eligible to earn an incentive bonus, the target amount of which will be
100% of Base Salary (the “Target Bonus”), and the maximum aggregate amount of
which will be up to 200% of the Base Salary, in each case earned by the Employee
for such bonus measurement period established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) from time to time. The
incentive bonus may be measured and paid annually or over shorter periods as
determined by the Board. The actual amount of the incentive bonus earned will be
based on achievement of individual and/or Company performance goals set by the
Board or the Compensation Committee, in consultation with the Employee. To earn
any amount of incentive bonus, the Employee must remain employed by the Company
through the end of the bonus measurement period at issue.



--------------------------------------------------------------------------------

2.4 Equity Grants. Subject to the approval by the Company’s stockholders of any
necessary increase to the share reserve of the Company’s equity incentive plans,
the Company will grant to the Employee two Restricted Stock Unit Awards (“RSUs”)
as follows:

2.4.1. Time-Based Award. The Compensation Committee of the Board will grant the
Employee RSUs for 400,000 shares of the Company’s Common Stock that will be
subject to four-year, time-based vesting contingent on the Employee continuing
as an employee of the Company through each vesting date, with 25% of the RSUs
vesting on the first anniversary of the Commencement Date and 1/12th of the
total number of RSUs vesting every 3 months thereafter.

2.4.2. Performance-Based Award. The Compensation Committee of the Board will
grant the Employee RSUs for 400,000 shares of the Company’s Common Stock that
will be subject to vesting based on the achievement of performance goals
established by the Compensation Committee, in consultation with the Employee, at
the time of grant, as well as time-based vesting over the four year period
beginning on the Commencement Date and ending June 7, 2017.

2.4.3. Early Vesting. In addition, the Compensation Committee, in consultation
with the Employee, has established an additional set of performance goals that,
if satisfied by July 1, 2014, will result in the full acceleration as of such
date of all of the then-outstanding and unvested RSUs granted under this
Section 2.4, subject to his continued service through the satisfaction of those
goals.

2.5 Benefits. During the Employment Period, the Employee may participate in all
benefit plans and programs that the Company establishes and makes available to
its U.S. employees, if any, subject to the terms and conditions of the
applicable plans and programs.

2.6 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company from time to
time. In all events, expense reimbursements made will be made no later than the
year following the year in which the expense was incurred. Notwithstanding any
other provision of the Agreement to the contrary, any expense reimbursed in one
taxable year in no event will affect the amount of expenses required to be
reimbursed or in-kind benefits required to be provided in any other taxable
year, and the right to reimbursement will not be subject to liquidation or
exchange for another benefit.

3. Severance Benefits.

3.1 Definitions. For purposes of this Agreement:

3.1.1. “Cause” shall mean (a) a good faith finding by the Board (excluding
Employee) that the Employee has engaged in dishonesty, gross negligence or
misconduct, or (b) the conviction of the Employee of, or the entry of a pleading
of guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony.

3.1.2. “Good Reason” for resignation by the Employee shall mean the following
acts or omissions by the Company, taken without the Employee’s written consent:

(i) any material diminution in the Employee’s Base Salary,

 

-2-



--------------------------------------------------------------------------------

(ii) a material diminution in the Employee’s authority, duties or
responsibilities or a material adverse change in reporting structure which means
that you no longer report directly to the Board of the Company or any successor
company’s board,

(iii) a material breach by the Company of the terms of this Agreement or

(iv) a material adverse change by the Company in the location at which the
Employee performs Employee’s principal duties for the Company to a new location
that is both (a) outside a radius of 35 miles from the Employee’s principal
residence immediately prior to such change and (b) more than 20 miles from the
location at which the Employee performed Employee’s principal duties for the
Company immediately prior to such change without the prior consent of the
Employee.

To claim “Good Reason” for a termination, the Employee must provide written
notice to the Company of the existence of the act or omission giving rise to the
“Good Reason” within 90 days following the initial existence of the act or
omission, the Company must have 30 days following receipt of such notice to
remedy such condition, and if the Company does not reasonably remedy such
condition within such 30 days, the Employee must resign from all positions he
then holds with the Company, effective within 30 days after the end of the cure
period.

3.1.3. “Separation from Service” shall mean a “separation from service” as
defined under Treasury Regulations Section 1.409A-1(h), without regard to any
alternate definition thereunder.

3.2 Accrued Rights. On any termination of the Employee’s employment, the Company
shall pay to the Employee the compensation and benefits otherwise payable to him
under Section 3 through the last day of his actual employment by the Company,
including but not limited to accrued but unpaid salary, earned but unpaid bonus
and accrued but unused vacation. Except as provided in Section 3.3 below, the
Employee will have no other rights, title or claim to severance benefits from
the Company.

3.3 Termination without Cause or Resignation for Good Reason – No Change in
Control. If the Company terminates the Employee’s employment without Cause (and
other than for death or disability), or if the Employee resigns for Good Reason,
and provided either such termination is a Separation from Service, and provided
further that the Employee signs, and allows to become effective within 30 days
after the Separation from Service, the Company’s standard form of release of all
claims, then the Company shall pay the Employee the following as severance:

3.3.1. Lump Sum Cash Payment. The Company shall pay a lump sum cash payment
equal to twice the sum of his annual Base Salary and Target Bonus, as in effect
on the date of Separation from Service, with such payment made on the 30th day
following his Separation from Service, or, if permitted in a manner that
complies with Treasury Regulation Section 1.409A-1(b)(4), on the day following
the day the release of all claims becomes effective.

 

-3-



--------------------------------------------------------------------------------

3.3.2. Benefits. The Company shall pay, on the last day of each month following
the month in which the Separation from Service occurs, a lump sum payment of
$6,000 per month, for 24 months. The Employee may, but is not required to use,
this monthly payment toward the cost of obtaining alternatives to the employee
health and welfare benefits provided by the Company to active employees.

3.3.3. 100% Time-Based Vesting Acceleration. The Company shall accelerate (as of
the date of Separation from Service) the time-based vesting of the RSUs granted
under Section 2.4 above, but only as to the continued service requirement and
not as to any performance-based vesting condition.

3.3.4. 100% Performance-Based Vesting Acceleration – Change in Control. If the
Employee’s termination without Cause or Resignation for Good Reason occurs on or
within 12 months following a Change in Control (as defined on Exhibit A), the
Company shall also accelerate (as of the date of Separation from Service) the
performance-based vesting of the RSUs granted under Section 2.4 above, such that
all of the then-outstanding and unvested RSUs are fully vested as of the
Separation from Service.

4. Tax Matters.

4.1 Withholding. All compensation payable to the Employee by the Company or any
of its affiliates shall be subject to applicable income and employment taxes,
including withholding taxes.

4.2 Section 409A. It is intended that all of the benefits and payments under
this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Internal Revenue Code Section 409A (“Section 409A”) provided
under Treasury Regulations 1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement
will be construed to the greatest extent possible as consistent with those
provisions. If not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A, and incorporates
by reference all required definitions and payment terms. For purposes of
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Employee’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this Agreement, if the Employee is deemed by the Company at the time
of Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i), and if the Company, in consultation with its external
tax advisors determines that any of the payments upon Separation from Service
set forth herein and/or under any other agreement with the Company are “deferred
compensation”, then if and only if delayed commencement of any portion of such
payments is required to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
the timing of the payments upon a Separation from Service will be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after the effective date of Separation from Service, and (ii) the date of the
Employee’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company will pay to the Employee a lump sum amount equal to the sum of the
payments due on Separation from Service that the Employee would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payments had not been delayed pursuant to this paragraph, and commence paying
the balance of the payments in accordance with the applicable payment schedules
set forth above. No interest will be due on any amounts so delayed.

 

-4-



--------------------------------------------------------------------------------

4.3 Section 280G. If any payment or benefit that the Employee would receive from
the Company or otherwise in connection with a Change in Control or other similar
transaction (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount ((x) or (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Employee’s receipt of
the greater economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a Reduced Amount will give rise to
the greater after tax benefit, the reduction in the Payments will occur in the
following order: (a) reduction of cash payments; (b) cancellation of accelerated
vesting of equity awards other than stock options; (c) cancellation of
accelerated vesting of stock options; and (d) reduction of other benefits paid
to the Employee. Within any such category of payments and benefits (that is,
(a), (b), (c) or (d)), a reduction will occur first with respect to amounts that
are not “deferred compensation” within the meaning of Section 409A and then with
respect to amounts that are. If acceleration of compensation from equity awards
is to be reduced, such acceleration of vesting will be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant.

Upon request by the Company or the Employee, the determination of whether any
reduction in such payments or benefits to be provided hereunder is required
pursuant to the preceding sentence shall be made by the Company’s independent
accountants or a reputable third party national accounting firm, with the
Company paying for such services. The fact that Employee’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section
shall not be Good Reason for resignation.

5. Non-Solicitation. For a period of 12 months after the termination of the
Employee’s employment for any reason, the Employee will not directly or
indirectly, either alone or in association with others (i) induce any employee
of the Company to leave the employ of the Company, or (ii) solicit for
employment or other service relationship any person who is employed or otherwise
engaged by the Company. If any restriction set forth in this Section 5 is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable. The Employee acknowledges that the restrictions contained in this
Section 5 are necessary for the protection of the business and goodwill of the
Company and are considered by the Employee to be reasonable for such purpose.
The Employee agrees that any breach of this Section 5 is likely to cause the
Company substantial and irrevocable damage which is difficult to measure.
Therefore, in the event of any such breach or threatened breach, the Employee
agrees that the Company, in addition to such other remedies which may be
available, shall have the right to obtain an injunction from a court restraining
such a breach or threatened breach and the right to specific performance of the
provisions of this Section 5 without posting a bond and the Employee hereby
waives the adequacy of a remedy at law as a defense to such relief.

 

-5-



--------------------------------------------------------------------------------

6. Proprietary Information and Developments. The Employee has signed the
Company’s customary form of non-disclosure and assignment of inventions
agreement. Such agreement shall continue in full force and effect, unchanged by
the execution of this Agreement. The Employee further agrees that all property
(including without limitation all equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) furnished
to or created or prepared by the Employee incident to Employee’s employment
belongs to the Company and shall be promptly returned to the Company upon
termination of the Employee’s employment for any reason.

7. Other Agreements. The Employee represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement to which the Employee
is a party relating to nondisclosure, non-competition or non-solicitation of
employees or customers is listed on Exhibit B attached hereto.

8. Miscellaneous.

8.1 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the Company set forth in the
introductory paragraph hereto (to the attention of the Corporate Secretary of
the Company) or the residence address of the Employee most recently filed with
the Company, as the case may be. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 8.1.

8.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

8.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

8.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee. No employee of the
Company may cause the Company to execute such modification or amendment to this
Agreement unless the Board or the Compensation Committee has first approved such
modification or amendment.

 

-6-



--------------------------------------------------------------------------------

8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California (without reference to the
conflicts of law provisions thereof). Any claim or controversy arising out of or
relating to this Agreement or any breach thereof, including any claim for
discrimination under any local, state or federal employment discrimination law,
except as specifically excluded herein, shall be settled by non-binding
arbitration in San Jose, California and administered by the American Arbitration
Association under its Employment Arbitration Rules and Mediation Procedures, a
copy of which can be obtained at www.adr.org or by calling 800.778.7879. The
award rendered in any arbitration proceeding held under this Section 8.5 shall
be non-binding, unless the parties mutually agree that the award rendered in
such arbitration proceeding shall be binding, in which case judgment upon the
award may be entered in any court having jurisdiction thereof. Claims for
workers’ compensation or unemployment compensation benefits are not covered by
this Section 8.5. Also not covered by this Section 8.5 are claims by the Company
or by the Employee for temporary restraining orders or preliminary injunctions
(“temporary equitable relief”) in cases in which such temporary equitable relief
would be otherwise authorized by law, including, but not limited to, claims for
equitable relief arising out of a breach of Sections 5 and/or 6 of this
Agreement. Both the Company and the Employee expressly waive any right that any
party either has or may have to a jury trial of any dispute arising out of or in
any way related to this Agreement or any breach thereof. Any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the State of California (or, if
appropriate, a federal court located within California), and the Company and the
Employee each consents to the jurisdiction of such a court.

8.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him.

8.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

8.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

8.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, such provision shall be enforced to the
fullest extent permitted by law, and the validity, legality and enforceability
of the remaining provisions shall in no way be affected or impaired thereby.

 

-7-



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

OCLARO, INC. By:     Name:   Title:   Member of the Board of Directors EMPLOYEE
  Name: Greg Dougherty

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

Change in Control. “Change in Control” means the consummation of a transaction
or series of transactions resulting in one or more of the following events:

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) below; or

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

-9-



--------------------------------------------------------------------------------

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following three conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; (ii) no
Person (excluding any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); and (iii) at least a majority of the members
of the board of directors of the Acquiring Corporation were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(d) Approval by the stockholders of the Company of the liquidation or
dissolution of the Company.

 

-10-